 

Exhibit 10.26

 

[g3u542ekqh45000001.jpg]

 

February 5, 2019

 

Tim Stone

 

Via Email

 

Re: Transition Agreement

 

Tim,

This letter outlines the terms of your voluntary resignation from Snap Inc.
(“Snap”).

 

1.

Your last day at Snap will be today.

 

2.

Following your execution of our standard separation agreement, including a
release, and expiration of any required rescission period, Snap will:

 

•

waive your obligation to reimburse Snap for your relocation expenses, which you
would otherwise be responsible for reimbursing; and

 

•

accelerate the vesting of any unvested equity awards already granted to you,
that vest pursuant to a monthly schedule, that are scheduled to vest through
February 15, 2019.

 

3.

You confirm that this transition is not related to any disagreement with Snap on
any matter relating to Snap’s accounting, strategy, management, operations,
policies, regulatory matters, or practices (financial or otherwise).

If this agreement is acceptable to you, please sign below and return the
original to Snap.

Sincerely,

 

/s/ Mike O’Sullivan

 

 

Mike O’Sullivan, General Counsel

 

 

 

Accepted and agreed:

 

/s/ Tim Stone

 

 

Tim Stone

 

 

 

February 5, 2019

 

 

 

Date

 

 

 

 

 

 

 

 